Citation Nr: 1643190	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to an increased initial disability rating for migraine headaches with migraine variants, rated as 50 percent disabling from January 16, 2013, to January 20, 2016, and rated as 30 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1988 to May 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2013, the RO granted service connection for PTSD with depression and assigned a 30 percent disability rating effective January 16, 2013.  In the July 2014 rating decision, the RO granted service connection for headaches and assigned a noncompensable disability rating effective January 16, 2013.  In a January 2016 rating decision, the RO granted an increased rating for migraine headaches with migraine variants, previously addressed as headaches, assigning a 50 percent disability rating from January 16, 2013 to January 20, 2016, and assigning a 30 percent evaluation beginning on January 21, 2016.  Because the RO did not assign the maximum disability rating possible for migraine headaches for the entire appeal period, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a July 2014 statement of the case for the Veteran's claim of entitlement to an increased rating for PTSD.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period from January 16, 2013, to January 21, 2016, the Veteran is in receipt of the maximum available benefit, a 50 percent disability rating, for migraine headaches with migraine variants.

2.  With reasonable doubt resolved in the Veteran's favor, for the period beginning January 21, 2016, the Veteran's service-connected migraine headaches with migraine variants have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 50 percent for migraine headaches with migraine variants is denied from January 16, 2013, to January 20, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015)

2.  An initial rating of 50 percent for migraine headaches is warranted beginning January 21, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is remanding the Veteran's claim of entitlement to an increased initial disability rating for PTSD with depression.  As such, any error in VA's duty to notify and assist is moot.  The Veteran is challenging the evaluation assigned in connection with the grant of service connection for migraine headaches.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, for the issue decided herein, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded a VA examination in connection with his migraines in January 2016.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the January 2016 examination fully addressed the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating for Migraine Headaches with Migraine Variants

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, as in the instant case, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In this case, the Veteran's migraines have been assigned a 50 percent disability rating from January 16, 2013, to January 21, 2016, and a 30 percent disability thereafter.  His disability is rated pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under that code, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define prostrating.  However, prostration has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  Prostration has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, prostration is defined as "a marked loss of strength, as in exhaustion."  

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  Productive of can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating.  See Pierce, 18 Vet. App. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  See Pierce, 18 Vet. App. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

Initially, the Board notes that the Veteran is in receipt of a 50 percent disability rating under Diagnostic Code 8100 from January 16, 2013, to January 20, 2016.  This rating is the maximum available benefit under this code provision.  A higher disability rating for this portion of the appeal is not available on a schedular basis.  

For the period beginning January 21, 2016, the Board finds that a 50 percent disability rating is warranted.  The 30 percent disability rating beginning on January 21, 2016, was awarded pursuant to a VA examination conducted on that date.  The examiner performed an in-person examination and also reviewed the Veteran's record, affirming the diagnosis of migraines including migraine variants.  During the clinical interview, the Veteran reported having intermittent headaches three to four times per week, some more severe than others.  Some of the headaches would last "for days", most would usually last one day.  The headaches would require medication and sleep in a dark room for relief, and the Veteran indicated that he had missed work "at times" due to his headaches.  The examiner listed Sumatriptan, Tylenol, and Tizanidine as medications the Veteran would take to treat his condition.  Regarding the headaches, they would manifest as pulsating or throbbing head pain, localized to one the left side of the head, and the pain would worsen with physical activity.  

Associated with the headaches were nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The examiner noted that the duration of the typical headache was one to two days.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain that would occur once every month over the last several months.  The examiner further found that the Veteran would have very prostrating and prolonged attacks of migraine pain that were productive of severe economic inadaptability.  Regarding functional impact, the examiner found that the Veteran, as a truck driver, would require as needed time off for sleep with acute migraine exacerbation.  

There are no other treatment records after the January 2016 examination that a relevant to the Veteran's migraine disability.  Prior to the examination, however, are two examinations from September 2010 and August 2011.  The August 2011 examination revealed evidence of migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the Veteran was noted to have prostrating headaches two to three times per week, preventing work.  It would appear the Veteran's 50 percent disability rating from January 16, 2013, to January 21, 2016, is based on this record.  VA treatment records from the year prior to the January 2016 examination document the Veteran indicating that his headache disability was worsening.  In a March 2015 treatment note, the Veteran reported that his headaches seem to be real severe like migraines.  Also from that month are VA treatment records that indicate the Veteran's headaches were becoming more frequent.  In yet another March 2015 note, the Veteran indicated that he was taking Tizanidine one to three times per day, which would cause his headaches to reduce somewhat.  

In light of the Veteran's reports of increased symptomatology, VA provided the January 2016 examination, in which, as noted previously, the examiner found that the Veteran would have characteristic prostrating attacks of migraine headache pain that would occur once every month over the last several months.  However, the examiner's findings are not supported by the record.  The Veteran exhibited symptoms that approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at the time of his August 2011 examination.  He is documented on various occasions in VA treatment records reporting that his migraines were worsening, taking medication one to three times per day to treat these headaches.  In his January 2016 examination, he reported having three to four headaches per week, some lasting for days, with the headaches requiring medication and sleep in a dark room for treatment.  In short, neither the Veteran's statements nor the VA treatment records support the examiner's conclusion that the Veteran only suffered one prostrating headache per month over the previous several months at the time of the January 2016 examination.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports a finding that the Veteran suffers from very frequent prostrating and prolonged migraine attacks productive of severe economic inadaptability for the entire appeal period.  38 C.F.R. § 3.102.  As such, a 50 percent disability rating is warranted beginning January 21, 2016.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's migraine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the Veteran's migraines are inadequate.  The Veteran's migraine headaches do not cause additional symptoms other than those reflected in the rating criteria, namely, frequent, prostrating attacks that cause economic inadaptability. The Veteran and his representative have not argued that there are symptoms due to these service-connected disabilities that are not encompassed by the criteria and the record does not indicate any such symptoms.  The Veteran's complaints of pain, nausea, vomiting, and light and sound sensitivity are considered in the assignment of the 50 percent disability rating, as they are based on the characteristics and frequency of the attacks.  Further, assuming for the sake of argument that the Veteran's symptoms are As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A disability rating in excess of 50 percent for migraine headaches with migraine variants from January 16, 2013, to January 20, 2016, is denied.  

A disability rating of 50 percent for migraine headaches with migraine variants is granted beginning January 21, 2016.  


REMAND

Remand is necessary to obtain a clarifying opinion and updated examination for the Veteran's claim of entitlement to an increased initial disability rating for PTSD and depression.  

The Veteran was afforded an examination in November 2013.  At that time, he was diagnosed with PTSD, major depressive disorder, cannabis dependence, alcohol abuse/dependence, and a schizotypal personality disorder.  The Veteran is only service-connected for PTSD and major depressive disorder.  The examiner found that it was possible to differentiate what symptoms are attributable to each diagnosis, noting that PTSD resulted in anxiety and sleep impairment, major depressive disorder resulted in depressed mood and sleep impairment, the substance abuse disorders resulted disturbances in motivation, mood, and sleep impairment, and the schizotypal personality disorder resulted in suspiciousness, difficulty forming and maintaining effective work and social relationships, flattened affect, and circumstantial speech.  

The combined effect of these diagnoses resulted in occupational and social impairment with reduced reliability and productivity, opined the examiner.  When prompted to differentiate what portion of occupational and social impairment is caused by each mental disorder, the examiner noted that most impairment was due to the Veteran's current substance abuse, as his "prolonged and heavy use of these substances likely exacerbates his sleep impairment and depression."  The examiner further found that the Veteran's personality disorder was longstanding and contributed to a large portion of his impairment.  Concluding, the examiner found that if the Veteran were not abusing alcohol and cannabis, there would likely be marked improvement in both his psychological symptoms.  

Later in the examination report, the examiner found that she was unable to provide an opinion as to whether the Veteran's cannabis and alcohol dependence were related to any service-connected conditions, to include PTSD and depression, without resorting to mere speculation, despite the Veteran's reports of self-medicating his pain and sleep issues.  In contrast to this opinion, an October 2015 psychiatry medication management note documents the Veteran's alcohol and marijuana use to lessen his anxiety.  

The Board finds that a clarifying opinion should be obtained in light of the supporting evidence of record to determine whether the Veteran's substance abuse can be attributed to, and consequently evaluated with, his service-connected PTSD with depression.  

Next, the November 2013 examination was conducted under the criteria of DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).  VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, determined DSM 5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO received the Veteran's VA Form 9 on August 5, 2014, and a November 2014 letter from the RO informed the Veteran that the Board had received the Veteran's file and his appeal had been formally placed on the Board's docket.  Hence, DSM 5 applies, and another examination must be conducted in compliance with VA regulations.  38 C.F.R. § 4.125 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the severity of the service-connected PTSD with depression.  The electronic claims file should be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must be conducted under the DSM 5 criteria.  An explanation for all opinions expressed must be provided.  

In addition to assessing the severity of the Veteran's service-connected PTSD with depression, the examiner should also opine whether the Veteran's diagnosed alcohol and cannabis dependence is caused or aggravated by PTSD with depression. 

If such alcohol and cannabis abuse is the proximate result of, or was aggravated by PTSD with depression, the examiner should opine as to the severity of occupational and social impairment due to alcohol abuse. 

If the alcohol and cannabis abuse was not caused or aggravated by PTSD with depression, the examiner should opine whether it is possible to separate the disability caused by PTSD from that caused by alcohol abuse.

In conducting the examination and providing any opinion, the examiner should consider the following:  1) the November 2013 examination report wherein the examiner concludes she was unable to relate alcohol and cannabis abuse to the Veteran's service-connected PTSD with depression without resorting to speculation; and 2) VA treatment records from October 2015 noting the Veteran treated anxiety symptoms with alcohol and cannabis use.
 
2.  After completing the above action, and any other development indicated by the record, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


